Citation Nr: 0939172	
Decision Date: 10/15/09    Archive Date: 10/28/09

DOCKET NO.  98-12 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Thomas J. Reed, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel

INTRODUCTION

The appellant served on active duty for training (ACDUTRA) 
from February to June 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wilmington, 
Delaware, in which the RO denied entitlement to service 
connection for anxiety reaction. 

In July 1999 the appellant testified at a personal hearing 
before the undersigned Veterans Law Judge at the offices of 
the Board in Washington, D.C.  A transcript of that hearing 
is of record.

The Board issued a decision in September 1999 denying service 
connection for a psychiatric disorder.  The appellant 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  In March 2000 the Court issued an Order that 
vacated the Board's decision and remanded the appeal to the 
Board for additional development and re-adjudication.

The Board remanded the case to the RO in September 2000 and 
January 2002.  In April 2004 the Board issued a decision 
denying service connection for a psychiatric disorder 
including PTSD.  The appellant once again appealed to the 
Court, which in November 2006 issued a Memorandum Decision 
vacating the Board's decision and remanding the appeal back 
to the Board.

In July 2007 the Board issued a decision denying service 
connection specifically for PTSD; the Board's action once 
again remanded the issue of service connection for a 
psychiatric disorder (other than PTSD) to the RO.  The 
Veteran appealed to the Court, which in July 2008 issued an 
Order granting a Joint Motion of the Parties to vacate the 
Board's denial of service connection for PTSD and remand that 
issue back to the Board.

In November 2008 the Board remanded the claim to the RO for 
actions in compliance with the Court's Order.  The file has 
now been returned to the Board for further appellate review.

The scope of a mental health disability claim includes any 
mental disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and 
the other information of record.  Clemons v. Shinseki, 23 
Vet. App. 1 (2009).  The Board must accordingly consider 
entitlement to service connection for any relevant 
psychiatric disorder, whether or not specifically claimed by 
the appellant.


FINDINGS OF FACT

1.  The appellant had active duty for training for less than 
90 days and did not incur a service-connected disease or 
injury therein.

2.  The preponderance of the competent and probative evidence 
of record demonstrates the appellant had an anxiety disorder 
that preexisted his entrance on active duty for training and 
did not increase in severity during such service.

3.  The appellant did not develop a psychosis during active 
duty for training or for years thereafter.

4.  The appellant has been variously diagnosed with 
psychiatric disorders including anxiety disorder, major 
depressive disorder, obsessive-compulsive disorder, 
posttraumatic stress disorder and schizoaffective disorder.

5.  The occurrence of the claimed in-service stressor is not 
supported by objective corroborating evidence.




CONCLUSIONS OF LAW

1.  The appellant is not a veteran as defined by the laws and 
regulations administered by VA, and presumptions of 
incurrence, soundness at entrance into active service and 
aggravation of a preexisting disease or injury during active 
service are not for application.  38 U.S.C.A. §§ 1101, 1111, 
1112, 1153 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.306(b), 
3.307, 3.309 (2009).

2.  A psychiatric disorder, including PTSD, was not incurred 
in or aggravated by the appellant's military service.  38 
U.S.C.A. §§ 101(2), 101(24), 1110, 1153, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.1(d), 3.6, 3.303, 3.304, 3.306, 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) (codified as amended at 38 U.S.C.A. §§ 
5103, 5103A (West 2002)).  The VCAA includes an enhanced duty 
on the part of VA to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits. T he VCAA also redefines the obligations of VA with 
respect to its statutory duty to assist claimants in the 
development of their claims.  In August 2001 VA issued 
regulations to implement the provisions of the VCAA, which 
are now codified at 38 C.F.R. §3.159 (2003).

In general, on receipt of a claim for benefits VA will notify 
the claimant of the evidence that is necessary to 
substantiate the claim.  VA will also inform the claimant 
which information and evidence, if any, that he is to provide 
and which information and evidence, if any, VA will attempt 
to obtain on his behalf.  VA will also request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002); 38 C.F.R. § 3.159(b) (2003).

The Board is aware of the Court's decision in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), in which the Court held, 
in part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (in this case the 
RO) decision on a claim for VA benefits.  In this case, the 
initial RO decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  However, the Board finds that any 
defect with respect to the VCAA notice requirement in this 
case was harmless error for the reasons specified below.

During the course of the appeal the appellant was provided 
numerous letters informing him of the elements required to 
establish entitlement to service connection, including the 
disability-rating and effective-date elements required under 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
most recent such letter was sent to the appellant in July 
2007, and the appellant had ample opportunity to respond 
prior to the RO's readjudication of the clam as reflected in 
the Supplemental Statement of the Case (SSOC) in June 2009.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant was not given 
prior to the first RO adjudication of the claim, the notice 
was provided by the RO prior to the final transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Further, 
after adequate notice was provided, the case was 
readjudicated by the RO an SSOC was provided to the 
appellant. The appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  The Board finds, 
therefore, that to decide the appeal would not be prejudicial 
to the appellant.
The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the appellant in connection with the claim on 
appeal.  

The appellant's service treatment record (STR), service 
personnel record (SPR), and post-service VA and non-VA 
medical records have been associated with the claims file.  
The appellant has been afforded VA medical examination in 
support of his claim, and he has also been afforded a hearing 
before the Board, during which he presented testimony in 
support of his claim.  The appellant has not identified, and 
the file does not otherwise indicate, that there are any 
other medical providers having records that should be 
obtained before the claim is adjudicated.  

Under these circumstances, the Board finds the appellant is 
not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim herein decided.  

II.  Factual Background

The appellant's service personnel records show he entered the 
Army National Guard in December 1965 and was called to active 
duty for training with a reporting date of February 22, 1967.  
He was separated from active duty for training in June 1967 
due to disability.  He had no prior or subsequent periods of 
active duty or active duty for training.

The appellant's service treatment records (STR) disclose that 
although he underwent a medical evaluation when he joined the 
National Guard in December 1965 he was not examined when he 
entered on active duty for training (ACDUTRA) in February 
1967.  He started complaining of knee pain on March 8, 1967 
and was hospitalized from March 20 to April 10 due to 
bilateral transverse march fractures of the patellae.  He was 
seen again in the orthopedic clinic on April 17, when he 
reported having not slept for three nights and appeared 
acutely upset.  He was then referred to the Mental Hygiene 
Clinic for evaluation.  That evaluation resulted in an 
assessment of an acute anxiety reaction in a borderline 
schizophrenic, and he was admitted to the psychiatric ward.

While hospitalized the appellant denied having any problems 
as an adolescent.  He had completed high school, and 
completed one year of college, after which he worked in 
advertising until called to active duty for training.  He had 
been married for a year and a half, but had been divorced for 
two years.  He had joined the National Guard in order to 
avoid the draft, but had been anxious and depressed regarding 
his National Guard duties since his first contact with 
military life.  He had had a "premonition" before reporting 
for active duty for training that he would have difficulty 
adjusting to the training.  He had missed several National 
Guard meetings because he "couldn't take it."  On entering 
basic training in February 1967 he experienced the same 
feelings, but more intensely, described as extreme 
frustration that he feared would result in him hurting 
someone.  He had been depressed since entering basic 
training, which became more intense and painful three to four 
days before he was hospitalized for psychiatric treatment, 
and he indicated that he "couldn't take the Army any more."  
He stated he had never before been forced to tolerate a 
situation he did not like.  He experienced auditorization of 
thought in an obsessive, repetitive pattern of having to get 
out of the Army, to the exclusion of all other thoughts.  The 
treating psychiatrist characterized this as an "obsessive 
monomania."  The appellant was extremely anxious and 
depressed and described bizarre sensations, which the 
psychiatrist characterized as pre-psychotic perceptual 
experiences.

Psychological testing was conducted while the appellant was 
hospitalized, which showed a seriously disturbed, extremely 
distressed individual due to intense depression and anxiety.  
He experienced extremely intense, aggressive, hostile, and 
destructive impulses that he had difficulty controlling.  He 
was also an extremely passive individual, which was his 
principle defense against his feelings of anger when under 
less stress.  The psychologist found that, due to the 
severity of the disorder, the appellant would have extreme 
difficulty adjusting to military life. Additional records 
indicate that the psychological testing showed a severe 
neurotic, chronic depression with possible borderline 
features.

The attending psychiatrist found that medication given the 
appellant while hospitalized resulted in only slight 
improvement in his depression because his psychiatric 
problems were indigenous and chronic.  The appellant 
preferred staying on the closed ward because he did not like 
being around people.  When transferred to the open ward he 
made an adjustment the psychiatrist described as 
"schizoid."

On May 17, 1967, the attending psychiatrist determined the 
appellant had received maximum benefit from hospitalization, 
and his case was referred to a Medical Evaluation Board (MEB) 
for disposition with a diagnosis of anxiety reaction, 
chronic, with acute exacerbation, severe, manifested by 
severe anxiety experienced as painful affect, 
psychophysiological reaction, acute depression, anorexia, 
insomnia, restlessness, auditorization of thought, obsessive 
thinking, suicidal ideation, and a past history of schizoid 
adjustment.  The factors of pre-morbid personality and pre-
disposition were moderate, as evidenced by a past history of 
schizoid adjustment.  The psychiatrist determined the 
appellant was unfit for military duty, and that the disorder 
existed prior to entering on active duty for training.  The 
MEB recommended the appellant be separated due to being 
unfit, which was accomplished in June 1967.  The MEB also 
determined the psychiatric impairment was not incurred in the 
line of duty, that it existed prior to entering on active 
duty, and that it was not aggravated during active duty.

The appellant initially claimed entitlement to VA 
compensation benefits in December 1997, more than 30 years 
after he was separated from service.  In that application the 
only prior treatment he reported occurred eight to nine years 
previously.

Treatment records from Greater Wilmington-New Castle County 
Community Mental Health center dated in April 1989 show the 
appellant sought treatment for depression of six weeks 
duration.  He denied having received any previous psychiatric 
treatment.  Although he was married, he stayed away from home 
four or five nights a week because his wife was very 
dependent.  He had a history of leaving good jobs after five 
to seven years of employment because he became bored but was 
currently working as a self- employed automobile dealer.  His 
intake evaluation resulted in a clinical impression of acute 
onset depression, with no known precipitating event; that 
diagnosis was later changed to major depression, single 
episode.

In multiple statements to VA beginning in August 1998 the 
appellant denied problems with anxiety prior to entering on 
ACDUTRA.  He stated his mental problems developed after 
entering the military and were further aggravated by being 
hospitalized involuntarily.  He stated he experienced anxiety 
and depression on a daily basis since leaving service.  He 
claimed to have had a mental breakdown after leaving service 
but did not indicate when this occurred.

VA treatment records disclose the appellant sought treatment 
in September 1998 for suicidal ideation.  He reported a long 
history of depression and having been hospitalized while in 
service and receiving outpatient treatment in 1990 but denied 
having received any psychiatric treatment since 1990.  The 
attending psychiatrist, Dr. JCC, diagnosed major depressive 
disorder (MDD), recurrent, without psychotic features.

In October 1998 the appellant reported that while he was 
sleeping on the psychiatric ward in 1967 another patient 
jumped on him and started choking him.  He stated that after 
this incident occurred he could not trust anyone.  He 
characterized the incident as a "traumatic event" but did 
not indicate the assault was sexual in nature. Dr. MCC 
continued the previous diagnosis of MDD without psychotic 
features. 

In November 1998 the appellant denied having any mental 
problems prior to being hospitalized in 1967.  He gave no 
explanation as to why he was hospitalized in the psychiatric 
ward if he had no prior mental problems.  He again reported 
the incident in which another patient jumped on him; he 
stated he did not know whether the individual planned on 
killing him or if he had sexual intent, but he was 
frightened.  In December 1998 his psychiatric diagnoses were 
modified to include a generalized anxiety disorder (GAD).  He 
stated in January 1999 that he had "intrusive thoughts" of 
another man having jumped on him while he was in service, 
which led to his psychiatric hospitalization.  In March 1999 
Dr. JCC modified the diagnosis to MDD, recurrent and severe 
with mood-congruent psychotic features and GAD.  A diagnosis 
of obsessive-compulsive disorder (OCD) was added in February 
2000, apparently by psychiatrist Dr. JD.

In the July 1999 hearing the appellant testified that he 
began feeling "a little nervous" after he joined the 
National Guard.  He denied having had any problems while in 
basic training until he was hospitalized for a problem with 
his knees.  For some reason unknown to him, it was then 
decided that he needed to be hospitalized for psychiatric 
treatment.  He stated that while he was hospitalized on the 
psychiatric ward an individual jumped on top of him. He 
stated "[i]n retrospect, I guess he tried to rape me. . . 
."  He also stated his psychiatric problems started after 
this event occurred, and that they were caused by that event.  
He indicated that his desire to leave military service began 
after the incident occurred, and that he was a totally 
different person after his active duty for training.  He 
denied having had any employment since the late 1970s because 
he could not tolerate being around people.  He stated he had 
received psychiatric treatment from the VAMC for the previous 
year, and prior to that the only treatment he received was in 
1989.

The appellant underwent a VA psychiatric examination in 
February 2001 by Dr. EZ, a psychiatrist.  Dr. EZ reviewed and 
summarized the appellant's STR, the 1989 private treatment 
records, and his VA treatment records beginning in September 
1998.  Dr. EZ found the VA treatment records documented 
paranoid personality traits, including being unforgiving of 
insults, injuries, or slights; perceiving that the intentions 
of others are malevolent; recurrent suspiciousness; and 
reluctance to confide in others. In addition, the treatment 
records documented schizoid personality traits, described as 
the lack of enjoyment of close relationships; social 
withdrawal; taking pleasure in few activities; lacking close 
friends or confidantes; emotional coldness; detachment; and 
flattened affect.  The records also documented multiple 
symptoms of an OCD, including recurrent and persistent 
intrusive thoughts and images that caused marked anxiety, and 
repetitive behaviors that he felt driven to perform.

The appellant reported having had over 30 jobs but being 
unemployed for approximately 21 years because he could not 
stand being around people.  He again reported the incident 
that occurred in service, in which he awoke while 
hospitalized because someone was on top of him.  He then 
indicated that the individual was trying to rape him, but 
that he had the perpetrator by the throat.  He stated that he 
was unable to tell whether this incident was real or a dream, 
but he attributed all of his psychiatric problems to this 
event.  On mental status examination Dr. EZ noted that the 
appellant's recollection of the events preceding his 
psychiatric hospitalization in service were "spare, at 
best" but that there was no other evidence of remote memory 
loss.

Dr. EZ's examination resulted in Axis I diagnoses of alcohol 
abuse in remission, OCD, chronic recurrent MDD, depressive 
disorder not otherwise specified (NOS), and impulse control 
disorder.  Dr. EZ also entered Axis II diagnoses of paranoid 
and schizoid personality disorders.  Dr. EZ considered the 
in-service psychiatric diagnosis of "anxiety reaction, acute 
exacerbation, severe" and found that under current 
psychiatric nomenclature that disorder would be classified as 
a major depressive episode.  He also noted that another major 
depressive episode had occurred in 1989.  He stated that 
although the appellant's VA psychiatrist had initially 
entered a diagnosis of major depressive episode, the 
appellant no longer demonstrated the symptoms of that 
disorder, but that his current diagnosis was a depressive 
disorder NOS.  In commenting on the relationship between the 
currently diagnosed psychiatric disorder and the disorder 
treated during service, he found that a major depressive 
episode (in-service) was "not an uncommon co-morbidity with 
any of his current active psychiatric disorders."  The 
examination did not result in a diagnosis of PTSD.

According to the VA treatment records, in April 2001 the 
appellant reported having intrusive thoughts about the in- 
service incident in which someone attacked him while he was 
sleeping.  He then characterized the attack as an attempt to 
rape and strangle him.  He again attributed all of his 
psychiatric problems to that event.  The appellant's 
psychiatrist, Dr. JD, reviewed the documentation of the April 
2001 visit prepared by the appellant's therapist and stated 
that he "[agreed] with history and clinical observations.  
In view of that clinical information, a diagnosis of PTSD 
should be included."  Dr. JD did not provide any clinical 
findings or analysis of the criteria for a diagnosis of PTSD 
in making that assessment.  Dr. JD continued the diagnoses of 
depression, OCD and PTSD through February 2009, the most 
recent VA treatment records on file.

In August 2002 the RO asked the appellant to provide a 
detailed description of the incident that purportedly 
occurred when he was hospitalized in service.  The appellant 
then characterized the event as a sexual assault.  He stated 
that he was involuntarily hospitalized in the psychiatric 
ward while on active duty, and that one night while he was 
sleeping he awoke to find someone on top of him.  He was 
lying face down, and was unable to move.  When he awoke he 
felt a lot of pain and pressure in his anus. He started 
screaming, and the individual on top of him then tried to 
strangle him.  A ward attendant and other patients pulled the 
individual off of him, and when he stood up he felt a warm 
liquid running down his leg.  He stated that he now knew that 
he had been raped, and that he was certain that he would have 
been killed if someone had not intervened.

The RO afforded the appellant an additional VA psychiatric 
examination in September 2003, which was performed by a 
psychiatrist, Dr. PV.  During the examination the appellant 
stated that his life was in "two parts," in that before 
service he was a normal person and that he was different 
after service. He indicated he was quite sure he had been 
raped by another patient on the psychiatric ward when he was 
hospitalized in service.  He stated his anxiety began when he 
was having his knees examined in service.  He also described 
the event in which he was purportedly raped while in the 
hospital.  He denied having been given any help or 
explanation after the event occurred, and stated he was 
treated as if the event never happened.  He stated that after 
he was separated from service he tried to deny and forget 
about the event, and that he had "self- medicated" with 
alcohol for many years.  He also stated he came to the 
conclusion in 1998 that the rape was the cause of the 
psychiatric problems he had following service.

Dr. PV noted the finding by the in-service psychiatrist in 
1967 that the appellant's symptoms were "clearly indigenous 
and part of a long-standing condition" but found nothing in 
the notes or report to substantiate that conclusion.  Dr. PV 
found the appellant's pre- service history of childhood and 
family experiences, having been married, and dating many 
women would be "quite contradictory" to the conclusions 
documented in the April 1967 medical report.  Dr. PV noted 
the appellant had always denied having had a pre-existing 
condition and that, based on what he had seen, he would 
accept the appellant's statement.  He did not find any basis 
in the record for the finding the appellant's psychiatric 
disorder in service was "indigenous" or "long-standing."  
He then provided the opinion that the appellant's psychiatric 
disorder did not pre-exist service.  He found that the 
appellant entered into the National Guard and then attended 
boot camp, at which time a severe psychiatric disorder 
occurred due to difficulty in coping with military life.  He 
found the appellant had not complained of anxiety symptoms 
when he entered boot camp, and that the initial attack of 
anxiety occurred when his knees were being examined; when 
hospitalized for "whatever reason" the appellant may have 
had anxiety of such severity to result in psychosis, which 
was not related to any pre-existing condition.  He again 
noted the appellant had "always claimed" to have been 
attacked and sexually assaulted, that he found no reason to 
disbelieve that report, and that he found the appellant's 
statements to be credible.  Dr. PV provided the opinion that 
the appellant had a chronic psychosis as a result of 
decompensation while in boot camp, and diagnosed the 
appellant's symptoms as chronic, undifferentiated 
schizophrenia. He also found a "very high probability" that 
the appellant had suffered a personal assault, which may have 
been a sexual assault, while being treated in service.

The appellant was examined in July 2007 by Dr. RM, a VA 
psychologist, who reviewed the claims file, interviewed the 
appellant and noted observations in detail.  Dr. RM's current 
diagnosis was OCD with good insight (Axis I) and schizoid 
personality disorder (Axis II).  Dr. RM stated the appellant 
did not meet the criteria for schizophrenia as previously 
diagnosed because he had no hallucinations and his sense of 
reality was intact; however, he met the criteria for schizoid 
personality disorder as substantiated by his lack of interest 
in social relationships and his poor social skills.  Dr. RM 
stated the appellant most likely had personality traits 
relating to his personality disorder prior to service, 
because such disorders do not develop overnight, but it is at 
least as likely as not (1 on a 10-point scale) that the 
stress of the military experience had slight effect on the 
exacerbation of the condition.  As far as OCD is concerned, 
the appellant had obsessions and compulsions during basic 
training, and any major type of stress can exacerbate ODC 
symptoms, but considering the short duration of the 
appellant's military experience such impact was most likely 
mild.

In January 2009 VA psychologist Dr. RM once again examined 
the appellant with review of the claims file.  Dr. RM again 
interviewed the appellant and noted observations in detail.  
Dr. RM's current diagnosis was OCD with good insight and 
depression NOS (Axis I) and schizoid personality disorder 
(Axis II); Dr. RM noted the appellant level of depression did 
not currently meet the criteria for diagnosis of MDD.  

Dr. RM stated the appellant reported OCD symptoms in 
childhood (order, symmetry, and avoiding stepping on cracks) 
and it is therefore safe to say the appellant's OCD existed 
prior to military service.  Dr. RM cited military psychiatry 
reports that noted the appellant's report of feeling anxious 
from the first day of his military encounter.  Dr. RM noted 
the appellant insisted he had PTSD due to sexual assault in 
the military; the appellant described the assault in 
considerable detail, but Dr. RM found the appellant's account 
to be internally inconsistent and therefore of questionable 
reliability.  Dr. RM concluded that given the appellant's 
mental disorders prior to service he probably did not have 
the necessary skills to deal with the stress of the military, 
as supported by documentation the appellant had difficulties 
adjusting to the military from the beginning.  Dr. RM stated 
it is at least as likely as not the appellant's symptoms of 
anxiety were mildly aggravated by the stress of military 
life; in an addendum issued in March 2009 Dr. RM quantified 
the degree of aggravation as 2 on a 10-point scale.

In November 2008 the appellant was examined by Dr. NSK, a 
psychiatrist in private practice.   Dr. NSK reviewed the 
appellant's service medical and personnel records, VA 
treatment record, transcript of the hearing before the Board 
in July 1989, and report of VA psychiatrist Dr. RM.  Dr. NSK 
noted the appellant's documented history in detail, as well 
as current clinical observations.

Dr. NSK stated that retrospective review was necessary to 
strive for objectivity, impartiality and correct diagnosis 
and that often in the medical-legal arena such retrospective 
examination is used to ascertain a person's mental state at a 
previous time.  In defense of those who examined the 
appellant many years ago, the understanding about the 
presentation of mental disorders evolves.  The appellant had 
no documented preexisting psychopathology prior to active 
service, and his statements regarding feeling "anxious" at 
National Guard meetings should be viewed as normal anxiety 
with a novel situation rather than a diagnosis of a formal 
anxiety disorder; to confuse a lay person's use of terms such 
as "anxiety" and "depression" with formal clinical 
diagnosis is inappropriate.

Dr. NSK stated it was not until April 1967, when the 
appellant was on active service and being evaluated at the 
orthopedic clinic, that his serious mental illness came to 
light; that an orthopedist without formal psychiatric 
training could easily recognize that the appellant was 
mentally disturbed speaks to the seriousness and obviousness 
of the pathology at that time.  While previous evaluations 
and rulings portrayed this incident as a simple anxiety 
reaction, the appellant was psychotic as demonstrated by his 
symptoms and by the medications provided at the time, which 
are psychoactive medications at full therapeutic dosages used 
to treat disorders such as major depression with psychosis, 
schizophrenia or other psychotic disorders; to characterize 
such medications as "off label" for anxiety is inconsistent 
with medical/scientific literature.  Also, to translate the 
diagnostic nomenclature from the 1960s to the modern DSM-IV 
language, what was termed an "obsessive monomania with 
schizoid features" would most likely be coded today as 
"major depression with psychosis" or "schizoaffective 
disorder."  Importantly, the schizoid/avoidant features 
noted at that time should be appreciated, as they reflect the 
early signs of what has since become a full-blown 
schizoaffective disorder; it requires the benefit of time and 
other history to have this degree of diagnostic certainty.

Dr. NSK stated that during his Army hospital treatment the 
appellant's psychological testing showed a seriously 
disturbed, extremely distressed individual with extremely 
intense, aggressive, hostile and destructive impulses he had 
a hard time controlling.  The appellant would have extreme 
difficulty adjusting to military life.  Testing showed a 
severe neurotic, chronic depression with possible schizoid 
features. The testing described the appellant as 
"schizoid," an objective standard that clearly keyed in on 
the disturbed thought processes he was experiencing at the 
time and has continued to experience since.  There is clear 
evidence that schizoid features are not infrequently a 
precursor to the more formal full-blown schizophrenic or 
schizoaffective constellation.

Dr. NSK stated it was clear, based on the above, that the 
appellant suffered his first psychotic break in service, for 
which he was emergently hospitalized requiring aggressive 
treatment for a "schizoaffective-picture" depression, 
anxiety and psychosis.  The documented presence of auditory 
hallucinations or thought broadcasting is a clear, objective 
determinative symptom of psychosis occurring for the first 
time in service; this alone substantiates his claim he 
incurred the psychosis in service.  The MEB's willingness to 
create a category between psychotic and not psychotic (a 
degree of psychosis) is unscientific; one either is or is not 
psychotic and cannot be "a little bit" psychotic.  Even if 
one were to entertain the unsupported idea the appellant had 
preexisting anxiety, that would not be related to his 
admission for depression and psychosis as demonstrated by the 
records, the psychological testing and the pharmacotherapy 
necessary to get the appellant "stabilized."

Dr. NSK concluded the appellant had been diagnosed repeatedly 
with schizophrenia while in service, a diagnosis that was 
maintained for many years by numerous psychiatrists within 
the VA system.  It is clear the appellant had manifest the 
signs and symptoms of this mental illness, and such diagnosis 
was the cause of his separation from the military.  The 
appellant had been seriously impaired, disabled and 
dysfunctional for most of his life since discharge from 
service; his attempts at self-medication are appreciated but 
do not represent the primary diagnosis.  Further, the 
appellant had not abused alcohol in over a decade, but the 
underlying schizoaffective psychopathology remained fully 
present and the appellant was still on antipsychotic and 
antidepressant medication.  Dr. NSK stated all the opinions 
above were expressed to a reasonable degree of psychiatric 
and medical certainty.  Dr. NSK's current diagnosis was 
schizoaffective disorder.

In April 2009 Dr. NSK submitted a letter specifically 
commenting on the most recent VA examination performed by Dr. 
RM and described in detail above.  Dr. NSK professed he was 
"shocked," as a physician and psychiatrist, at Dr. RM's 
conclusions and her purported failure to grasp the 
seriousness of the appellant's active psychotic mental 
illness.  

First, Dr. NSK asserts Dr. RM was incorrect in stating the 
appellant had a pre-military history of mental illness; Dr. 
NSK had never seen any indication of such and it was 
contradicted by the appellant's statements to Dr. NSK.  While 
the appellant admitted to feeling anxious in National Guard 
meetings, he never saw a therapist prior to active service.  
This "serious factual error" acts to paint the appellant 
with a preexisting condition he never had and became the 
basis for Dr. RM's conclusion, which Dr. NSK characterized as 
a "house of cards."  Dr. NSK asserted that the treatment 
provided during service was appropriate for a psychotic 
disorder, which was a new medical diagnosis at the time, and 
also asserted the Army would not have inducted a person who 
was psychotic or had a history of psychosis.

Dr. NSK also criticized Dr. RM's current diagnosis of OCD 
rather than schizophrenia.  Dr. NSK asserted the appellant in 
fact has schizophrenia or schizoaffective disorder, rather 
then the milder "schizoaffective personality disorder" 
identified as an Axis II diagnosis by Dr. RM.  Dr. NSK also 
asserted the appellant's current impairment was 
underestimated by Dr. RM.  In support of that contention, Dr. 
NSK pointed out the appellant is being treated by VA 
psychiatrists for a serious psychotic mental illness.

In summary, Dr. NSK stood by the opinions rendered in his 
previous report and stated Dr. RM had downplayed the 
seriousness of the appellant's disorder.   The appellant was 
originally diagnosed during ACDUTRA with "borderline 
schizophrenia" in response to early onset of symptoms; as 
time went on this correct diagnosis blossomed into full-blown 
schizoaffective disorder, from which the appellant continues 
to suffer and for which he is still treated by VA.  

III.  Legal Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service. 38 U.S.C.A. § 1110. For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim. Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303.

A psychosis will be presumed to have been manifest during 
service if present to a compensable degree within one year 
after discharge from service, even if not documented during 
service.  38 C.F.R. §§ 3.307, 3.309(a). 

Service connection specifically for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a); a link, established by medical evidence, 
between the current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred. If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor. 38 C.F.R. § 3.304(f).

If the veteran did not serve in combat, the record must 
contain corroborative evidence the in-service stressor 
occurred.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996).

For the purposes of 38 U.S.C.A. § 1110, every veteran shall 
be taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service. 38 U.S.C.A. § 1111.

The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under condition other than dishonorable. 
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  Active military, 
naval, and air service includes full-time active duty; any 
period of active duty for training during which the 
individual concerned was disabled from a disease or injury 
incurred or aggravated in the line of duty; and any period of 
inactive duty for training during which the individual 
concerned was disabled from an injury incurred or aggravated 
in the line of duty. 38 U.S.C.A. § 101(24); 38 C.F.R. § 
3.6(a).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value. 38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). When there is an 
approximate balance of positive and negative evidence 
regarding a material issue, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); 38 C.F.R. §§ 3.102. If the Board determines 
that the preponderance of the evidence is against the claim, 
it has necessarily found that the evidence is not in 
approximate balance, and the benefit of the doubt rule is not 
applicable. Ortiz, 274 F.3d at 1365.

IV.  Analysis

As a threshold matter, the appellant in the instant case was 
on ACDUTRA from February to June 1967, when he claims to have 
incurred the psychiatric disability for which he is seeking 
compensation benefits.  Because that period of service 
consisted only of active duty for training, he has the status 
of a "veteran" for that period of service only if he was 
disabled from a disease or injury incurred or aggravated in 
the line of duty at that time.  It has not been established 
that he became disabled during the active duty for training.  
He does not, therefore, have the status of a veteran for the 
period of active duty for training from February to June 
1967.  See Harris v. West, 13 Vet. App. 509, 511 (2000) (per 
curium) (when a claim is based on a period of active duty for 
training, there must be evidence that the individual became 
disabled during that particular period of active duty for 
training in order for the active duty for training to qualify 
as active service).

Due to the fact the appellant does not have the status of a 
"veteran" for his active duty for training he is not 
entitled to application of the presumption of soundness as 
provided in 38 U.S.C.A. § 1111, as that presumption applies 
only to veterans.  See Paulson v. Brown, 7 Vet. App. 466, 
470-71 (1995) (if the claimant does not have the status of a 
veteran as to that claim, the presumption of soundness is not 
applicable).  Nor is he entitled to the presumption of 
service incurrence for certain diseases (such as psychoses) 
which manifest themselves to a degree of disability of 10 
percent or more within a specified time after separation from 
service as provided in 38 U.S.C.A. §§ 1101, 1112, 1113.  

Because the appellant is not entitled to the presumption of 
soundness, which must be rebutted by clear and unmistakable 
evidence, the determination as to whether his psychiatric 
disability pre- existed service and was not aggravated during 
service will be adjudicated by applying the preponderance of 
the evidence standard.  Ortiz, 274 F.3d at 1364.

The evidence supporting the conclusion that the disorder pre-
existed the appellant's entrance on active duty for training 
in February 1967 consists of the statements made by the 
appellant during service, the analysis of his symptom history 
documented in the report of the April 1967 psychiatric 
evaluation, the determination by the in- service psychiatrist 
and the MEB that the psychiatric impairment pre-existed 
service, and the opinion of VA psychologist-examiner Dr. RM 
in July 2008 and January 2009.  Contrary opinion is provided 
by statements by the appellant disavowing symptoms prior to 
ACDUTRA, the opinion of VA psychiatrist-examiner Dr. PV in 
September 2003, and the opinion of private psychiatrist-
examiner Dr. NSK in November 2008 and April 2009.  The 
February 2001 examination report by VA psychiatrist-examiner 
Dr. EZ does not provide an opinion as to whether the 
appellant had a psychiatric disorder prior to ACDUTRA.

It is the Board's duty to assess the credibility and 
probative value of evidence, and, provided that it offers an 
adequate statement of reasons or bases, the Board may favor 
one medical opinion over another.  Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  As true with any piece of evidence, 
the credibility and weight to be assigned to these opinions 
are within the province of the Board as adjudicators.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The probative value of medical evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches.  
Guerrieri, 4 Vet. App. 467, 470-71.  

The Board finds at this point that the appellant is shown to 
have had a psychiatric disorder prior to entering ACDUTRA, 
for the reasons below.

When initially examined in April 1967, the appellant stated 
he began experiencing anxiety and depression when he joined 
the National Guard in December 1965, that he had had extreme 
difficulty attending meetings because of the anxiety that 
resulted, and that he had failed to appear for a number of 
meetings for that reason; he also stated that prior to basic 
training he had had a "premonition" that he would have 
difficulty with the training, and that his symptoms became 
more severe as soon as he reported for basic training.  
Although the appellant subsequently denied having had any 
psychiatric symptoms prior to his hospitalization in April 
1967, the Board finds that the evidence documented during 
service is more probative than his current recollection of 
what he experienced 30 years previously.  See Curry v. Brown, 
7 Vet. App. 59, 68 (1994) (contemporaneous evidence has 
greater probative value than history as reported by the 
appellant).  Moreover, in weighing credibility, VA may 
consider interest, bias, inconsistent statements, bad 
character, internal inconsistency, facial plausibility, self 
interest, consistency with other evidence of record, 
malingering, desire for monetary gain, and demeanor of the 
witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Because 
his current assertions regarding any pre-active duty symptoms 
are in direct conflict with the evidence documented during 
service, and were made in connection with his attempt to 
secure monetary benefits, the Board finds that his current 
assertions are not credible.  See Madden v. Gober, 123 F.3d 
1477, 1481 (Fed. Cir. 1997) (the Board is entitled to 
discount the credibility of evidence in light of its own 
inherent characteristics and its relationship to other items 
of evidence).

Also, the report of the April 1967 hospitalization and 
psychiatric evaluation shows that the service department 
psychiatrist considered the appellant's report regarding the 
onset of his symptoms, the results of psychological testing, 
observations of his behavior while hospitalized, and the 
nature of the psychiatric impairment in determining that the 
disorder pre- existed service.  In this regard the Board 
notes the appellant required hospitalization with borderline 
psychotic symptoms within two months after he entered basic 
training.  Although the psychiatrist in April 1967 did not 
specifically comment on the proximity of the hospitalization 
to the appellant's beginning basic training, it is an 
indicator that the appellant had some degree of psychiatric 
impairment prior to entering basic training.  See 38 C.F.R. § 
3.303(c) (manifestations of a chronic disease from date of 
enlistment, or so close thereto that the disease could not 
have originated in so short a period, will establish pre-
service existence).

The Army psychiatrist conducting the evaluation in April 1967 
determined the appellant's psychiatric disorder preexisted 
his entrance on active duty, and that finding was 
subsequently adopted by the MEB.  The Board notes that in 
Miller v. West, 11 Vet. App. 345 (1998) the Court held that a 
bare medical conclusion in the service medical records 
regarding the existence of a disorder prior to service, even 
if adopted by an MEB, does not constitute clear and 
unmistakable evidence that a disorder pre-existed service if 
not supported by clinical findings and a documented medical 
history.  However, in the instant appeal the standard of 
proof required to determine that the disorder pre-existed 
service is the "preponderance of the evidence" standard, 
because the appellant is not entitled to application of the 
presumption of soundness.  In addition, the conclusion made 
by the psychiatrist in April 1967 is supported by documented 
medical history as reported by the appellant and clinical 
findings regarding the nature of the impairment.  

The Board accordingly finds the determination by the Army 
psychiatrist in April 1967 that the disorder pre-existed 
service, as adopted by the MEB and subsequently endorsed by 
Dr. RM, is highly probative.

In refuting the finding that the psychiatric disorder pre-
existed service, VA psychiatrist-examiner Dr. PV stated in 
September 2003 that although military psychiatrists in April 
1967 had characterized the appellant's psychiatric disorder 
as "indigenous" and "long standing" Dr. PV had found 
"nothing in the notes and nothing in that report that to my 
mind substantiates that conclusion."  Dr. PV apparently did 
not consider the appellant's report in April 1967 that he 
began experiencing anxiety and depression on joining the 
National Guard in December 1965 and had missed several 
meetings due to the anxiety and depression his National Guard 
service caused.  It is accordingly not clear whether Dr. PV 
considered the beginning of the appellant's "active duty" 
to have occurred in December 1965, when he initially joined 
the National Guard, or in February 1967, when he entered on 
ACDUTRA.  While the evidence does not establish that the 
anxiety and depression existed prior to December 1965, that 
date is not controlling in determining whether the 
psychiatric disorder existed prior to service, in that 
"active military service" is limited to the period in which 
the appellant was on ACDUTRA, which commenced in February 
1967.  Evidence of the occurrence of psychiatric symptoms 
prior to February 1967 is clearly documented in the report of 
the April 1967 psychiatric evaluation.

Dr. PV stated the appellant had not complained of anxiety 
symptoms when he entered boot camp, and that the initial 
attack of anxiety occurred when his knees were being 
examined; when hospitalized for "whatever reason" the 
appellant had anxiety of such severity to result in psychosis 
unrelated to any pre-existing condition, and during 
hospitalization the appellant was sexually assaulted, 
resulting in PTSD.  Dr. PV's assertion that the appellant had 
not complained of anxiety symptoms when he entered basic 
training is refuted by the contemporaneous records of the 
Army psychiatrists and the MEB.  The Board notes in this 
regard that the statements of medical professionals 
concerning a veteran's medical history related by the veteran 
as to remote events are of inherently less value than 
contemporaneous clinical records.  Harder v. Brown, 5 Vet. 
App. 183, 188 (1993).

Turning to the opinion of Dr. NSK regarding preexisting 
disorder, Dr. NSK asserted, like Dr. PV before him, that 
there is no documentation of anxiety or psychiatric treatment 
prior to service, and the appellant has subsequently denied 
symptoms prior to service, ergo there was no preexisting 
disorder.  In addition, Dr. NSK has added the assertion that 
even if arguendo the appellant had anxiety symptoms prior to 
service, such symptoms were a normal anxiety reaction to a 
novel situation and were not related to the psychosis that he 
contends first became manifest during service and has been 
chronic since discharge.  

To the degree that Dr. NSK is asserting the appellant had no 
abnormal anxiety symptoms prior to ACDUTRA, the Board 
reiterates its finding that contemporaneous examination in 
April 1967 is more probative than retrospective opinion, even 
by a medical expert, performed decades after the fact.  Also, 
although Dr. NSK maintains that the appellant would not have 
been accepted into service if he had a preexisting 
psychiatric disorder, the Board notes that many persons are 
inducted into service with undocumented physical and mental 
disorders that are first identified during the first few 
months of service, upon which such persons are expeditiously 
discharged as unsuitable for service.  Acceptance into 
service, in and of itself, is not evidence of soundness 
unless the presumption of soundness applies to those 
instances.

To address Dr. NSK's contention that the appellant had 
misdiagnosed psychosis during ACDUTRA unrelated to any 
preexisting anxiety symptoms, the Board must resolve the 
different diagnoses that have been assigned during and after 
ACDUTA.

As noted in detail above, the appellant has been diagnosed 
with a number of psychiatric disorders during and subsequent 
to ACDUTRA, including GAD, MDD, OCD, PTSD, and 
schizoaffective disorder.  Significantly, of all the 
psychiatrists and psychologists who have examined the 
appellant, only Dr. NSK has formally diagnosed a psychosis in 
general or schizoaffective disorder in particular.  The Board 
acknowledges Dr. NSK's credentials in regard to his 
competency to diagnose a current disorder; however, Dr. NSK's 
assertion that the appellant had a misdiagnosed psychotic 
disorder during ACDUTRA, and has suffered the disorder since 
then, necessarily connotes that all other specialists, 
including not only the Army psychiatrists in 1967 but also VA 
psychiatrists EZ, JD and JCC as well as VA psychologist RM, 
have been incompetent to render accurate contemporaneous 
diagnoses.  The Board is simply unable to make such a leap of 
faith.  

Accordingly, while the appellant may indeed have current 
schizoaffective disorder or other psychosis, the Board finds 
at this time that such disorder did not become manifest 
during service or for many years thereafter, as clearly shown 
by decades of medical treatment records.      

In sum, in regard to the various diagnoses that have been 
applied to this appellant, the Board has found GAD preexisted 
ACDUTRA and was not aggravated therein.  OCD, MDD, and 
schizoaffective disorder are not shown to have been present 
during ACDUTRA and are not shown to be due to or aggravated 
by ACDUTRA.  

The Board accordingly turns its attention to the diagnosed 
PTSD.

If a veteran has received a diagnosis of PTSD from a 
competent medical professional, VA must assume that the 
diagnosis was made in accordance with the appropriate 
psychiatric criteria in regard to the adequacy of the 
symptomatology and the sufficiency of the stressor.  Cohen v. 
Brown, 10 Vet. App. 128, 153 (1997).  VA can only reject such 
a diagnosis on a finding that the preponderance of the 
evidence is against (1) the PTSD diagnosis, (2) the 
occurrence of the in-service stressor, or (3) the connection 
of the current condition to the in-service stressor.  The 
adequacy of a stressor, sufficiency of symptomatology, and 
diagnosis are all medical determinations.  Cohen, 143-44.

However, just because a physician or other health care 
professional accepted the appellant's description of his 
active service experiences as credible and diagnosed the 
appellant as suffering from PTSD does not mean the Board is 
required to grant service connection for PTSD.   Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).

The appellant was diagnosed with PTSD by VA psychiatrists JD 
and PV, based on his symptoms and based on reported stressor 
of sexual assault during service.  When the claimed PTSD 
stressor is physical or sexual assault in service, credible 
supporting evidence may also consist of a medical opinion, 
based on review of the evidence, that the personal assault 
occurred.  38 C.F.R. § 3.304(f)(3) (emphasis added).   Dr. PV 
stated there is a "very high probability" of physical or 
sexual assault during service, based on interview of the 
appellant and on review of the claims file.  

However, the Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  
Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  Indeed, the 
Board may not accept a veteran's uncorroborated account of 
his in-service stressor as evidence supporting a claim for 
PTSD if the claimed stressor is not related to combat.  
Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996); West (Carlton) v. Brown, 
7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 
98 (1993).  For the reasons below, the Board rejects Dr. PV's 
conclusion that the appellant was assaulted during ACDUTRA.

Dr. PV stated in his opinion that the appellant had 
"always" reported having been sexually assaulted while 
hospitalized in service, and that there was no evidence to 
refute his assertions.  A review of the evidence of record 
shows, however, that when seeking treatment in April 1989 the 
appellant did not allude to any prior traumatic incident.  He 
did not report having experienced any such incident until 
October 1998, when he described the event as someone jumping 
on him and starting to choke him; he made no reference to any 
attempted sexual assault.  In November 1998 he stated that he 
did not know whether the individual planned on killing him or 
if he had sexual intent.  In the July 1999 hearing he stated 
that "in retrospect" he "guessed" that the individual was 
trying to rape him.  He stated during the February 2001 
examination that he was unable to tell whether the incident 
was real or a dream.  In April 2001 he characterized the 
event as an attempted rape; it was not until August 2002 that 
he described what purportedly happened in service as an 
actual sexual assault.

Therefore, contrary to the finding by Dr. PV that the 
appellant had "always" reported having been sexually 
assaulted while hospitalized in service, review of the 
evidence of record reveals the appellant has been very 
inconsistent in his portrayal of the alleged event, and 
indicated that he could not tell whether it actually happened 
or if he dreamed that it happened. It is clear from these 
inconsistencies that the appellant has no clear idea what, if 
anything, happened to him while he was hospitalized in 
service, at which time he was demonstrating the 
manifestations of psychosis.  In fact, Dr. RM found during 
examination of the appellant in January 2009 that the 
reliability of the appellant's report of the alleged assault 
was questionable. 

Although Dr. PV found the appellant's assertions regarding 
the claimed event to be credible, the determination regarding 
credibility is within the Board's purview, not that of the 
examiner.  See Smith v. Derwinski, 1 Vet. App. 235, 237-38 
(1991) (credibility is determined by the fact finder).  Due 
to the inconsistencies in the appellant's statements, with 
the progressive elaboration of his stressor story, and the 
lack of any reference to such an event having occurred prior 
to October 1998, the Board finds the appellant's statements 
are not credible.  Madden, 123 F.3d at 1481.

The Board notes an examiner would be competent to provide an 
opinion on whether any changes in the appellant's behavior 
following the alleged incident served as corroboration that 
the incident did, in fact, occur.  See 38 C.F.R. § 
3.304(f)(3).  Although Dr. PV found a "very high 
probability" that the appellant had suffered a sexual 
assault, that assessment was based on the appellant's 
reported history of the event having occurred and not on any 
behavioral changes that occurred following the claimed event.  
Dr. PV did not find that the appellant demonstrated a 
significant change in his behavior after the claimed incident 
occurred, in that the appellant had already been hospitalized 
with a severe psychiatric impairment before the alleged event 
happened.  In other words, the deterioration in his 
functioning occurred prior to the alleged event, not as a 
result of the event.

As shown above, Dr. PV apparently based his opinion on the 
reliability of the stressor on the appellant's current 
report, which is show by the opinion of Dr. RM to be 
unreliable.  For that reason the Board finds that the opinion 
of Dr. PV is not probative of whether the claimed stressor 
occurred.  See Elkins v. Brown, 5 Vet. App. 474, 478 (1993) 
(a medical opinion that is based on the appellant's 
recitation of medical and service history, and not his 
documented history, is not probative).

Because there is no verified or verifiable stressor, service 
connection specifically for PTSD must be denied.

The issue remains as to whether the appellant's preexisting 
anxiety disorder was aggravated during the limited period of 
ACDUTRA.  A preexisting injury or disease will be considered 
to have been aggravated by active military, naval or air 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; C.F.R. § 3.306.

The Board notes VA's General Counsel has found in a precedent 
opinion that 38 C.F.R. § 3.306(b) properly implements 38 
U.S.C.A. § 1153, which provides that a preexisting injury or 
disease will be presumed to have been aggravated in service 
in cases where there was an increase in disability during 
service.  The requirement of an increase in disability in 38 
C.F.R. § 3.306(b) applies only to determinations concerning 
the presumption of aggravation under 38 U.S.C.A. § 1153 and 
does not apply to determinations concerning the presumption 
of sound condition under 38 U.S.C.A. § 1111.  See VAOPGCPREC 
003-03 (July 16, 2003).

In the instant appeal the Board has determined the appellant 
is not entitled to the presumption of sound condition under 
38 U.S.C.A. § 1111 because he does not have the status of a 
veteran as to his service from February to June 1967.  His 
entitlement to compensation benefits is determined by the 
application of 38 U.S.C.A. §§ 101(2), 101(24), 1110, which 
provides that compensation benefits are payable for 
disability resulting from personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty.  The definition of "aggravation" provided in 38 
U.S.C.A. § 1153 is, therefore, applicable in determining 
whether service connection for a psychiatric disorder is 
warranted.

A preexisting disease or injury will be presumed to have been 
aggravated by service only if the evidence shows that the 
underlying disability underwent an increase in severity; the 
occurrence of symptoms, in the absence of an increase in the 
underlying severity, does not constitute aggravation of the 
disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. 
Cir. 2002); 38 C.F.R. § 3.306(a).  Evidence of the 
appellant's being asymptomatic on entry into service, with an 
exacerbation of symptoms during service, does not constitute 
evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 
320, 323 (1991).

The Board notes that when evaluated in April 1967 the 
severity of the appellant's psychiatric symptoms was found to 
be marked or severe.  The psychiatrist also found, however, 
that the symptoms represented an acute exacerbation of a 
chronic disorder.  The service medical records indicate that 
the appellant hated being in service, and that he was 
obsessed with getting out of service.

Following his release from military service and removal of 
the stress which had apparently caused the exacerbation of 
symptoms, the appellant did not seek any psychiatric 
treatment until April 1989, more than 20 years after 
separation.  Although the appellant stated he was anxious and 
depressed every day of his life after service, those 
symptoms, even if found to be credible, were apparently not 
of sufficient severity to warrant treatment, and he was able 
to marry and maintain some employment.  In April 1989 he 
experienced what the examiner in February 2001 characterized 
as another major depressive episode, from which he apparently 
recovered to the point he could function without psychiatric 
treatment.  He did not again seek treatment for his 
psychiatric symptoms until September 1998, more than 30 years 
following his separation from service.

The Federal Circuit has held that the absence of evidence of 
medical treatment for the claimed disability for several 
years following separation from service is evidence that the 
disorder did not increase in severity during service.  Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  According to the 
evidence, the appellant in this case did not obtain treatment 
or experience another major depressive episode for more than 
20 years after he was separated from service.  The Board 
finds, therefore, that the symptoms documented during 
service, which the psychiatrist in April 1967 described as an 
acute exacerbation, did not represent an increase in the 
underlying psychiatric disorder.  Because there was no 
increase in the underlying disability, the presumption of 
aggravation is not applicable.

In summary, the preponderance of the competent and probative 
evidence shows the appellant had an anxiety disorder that 
preexisted service and was not aggravated during his limited 
period of active service.  The appellant has been diagnosed 
post-service with a number of psychiatric disorders including 
MDD, OCD and schizoaffective disorders, but these are not 
shown to be related to service.  For these reasons the Board 
has determined the preponderance of the evidence is against 
the claim of entitlement to service connection for a 
psychiatric disorder, including PTSD.


ORDER

The claim of entitlement to service connection for a 
psychiatric disorder, including PTSD, is denied.



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


